Citation Nr: 1723464	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-22 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Seattle, Washington


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred for eye services on February 28, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to June 1971.


This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 decisional letter of the Northwest Network Payment Center in Portland, Oregon.  


FINDINGS OF FACT

1.  The Veteran was authorized to obtain eye service from a private provider from September 24, 2012 to January 31, 2013.  

2.  On February 28, 2013, the Veteran received services for glaucoma; such services were not pre-authorized. 

3.  The evidence does not support a finding that the Veteran's February 28, 2013 services were emergent in nature, that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, or that a federal facility/provider was not feasibly available.

4.  The expenses were not incurred for a service-connected disability, or a non-service-connected disability associated with and held to be aggravating a service-connected disability, and the Veteran does not have a total disability permanent in nature from a service-connected disability. 


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized medical expenses incurred for eye services on February 28, 2013 have not been met. 38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000 -17.1008 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regulations at 38 C.F.R. §§ 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38. 38 C.F.R. § 17.132. 

Appropriate notice was provided to the Veteran at the time of the initial denial.  The Veteran's claim was subsequently readjudicated and he has not contended that he has been prejudiced by a defect, if any, with regard to notice. 

Legal criteria

Congress has authorized the reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.

38 U.S.C.A. § 1728 is not applicable to the Veteran's claim because the evidence does not reflect that the expenses were incurred for a service-connected disability, a non-service-connected disability associated with and held to be aggravating a service-connected disability, or that the Veteran has a total disability permanent in nature from a service-connected disability, or that the treatment was for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services in order to participate in a course of training.  Thus, the Board will focus on 38 U.S.C.A. § 1725.

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance. 38 C.F.R. § 17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997).  However, under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008, VA may reimburse claimants for unauthorized medical expenses for emergency services provided for nonservice-connected conditions in non-VA facilities.  To be eligible for reimbursement under this authority the claimant has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The Veteran is financially liable to the provider of that emergency treatment for that treatment; 

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the Veteran's liability to the provider; and 

(h) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 38 C.F.R. § 17.1002. 

In Staab v. McDonald, No. 14-0957 (Vet. App., April 8, 2016), the U.S. Court of Appeals for Veterans Claims held that it was "clear from the plain language" that 38 U.S.C.A. § 1725(b)(3)(B) "appears to contemplate a situation when coverage under a health-plan contract would wholly extinguish a veteran's financial liability." (emphasis in original).  Congress intended that veterans be reimbursed for the portion of their emergency medical costs that is not covered by a third party insurer and for which they are otherwise personally liable. Id.  The Staab Court invalidated 38 C.F.R. § 17.1002(f).



Analysis 

The Board finds that payment/reimbursement is not warranted because the Veteran's incurred costs were not previously authorized and were not for emergency services.  The Veteran has not alleged that the services were for an emergency, and the evidence does not reflect such.

A Health Insurance Claim Form reflects that the Veteran was charged $81 for services performed on February 28, 2013 at "Eye & Ear Clinic" of Wenatchee.  The diagnoses were listed as 365.11, which is the medical code for glaucoma, and 365.73, which is the medical code for severe stage glaucoma.  The procedure which was performed was 99212, which is the code for an established patient visit with examination and a straightforward medical decision.  In sum, the Veteran was seen on February 28, 2013 for his nonemergency glaucoma.  

The evidence reflects that the procedure/treatment/examination was not authorized by VA.  Private November 2012 correspondence from "Eye & Ear Clinic" of Wenatchee reflects that the Veteran's November 14, 2012 cataract extraction had been approved by VA.  Dr. M.M., who performed that surgery, stated that he "wanted to do a bleb revision which was never approved by the VA."  The Board notes that a bleb revision deals with glaucoma (See November 2012 clinical progress note from Dr. J. B. of Wenatchee Valley Medical Center).

The record reflects that the Veteran was authorized to receive private eye treatment from September 24, 2012 to January 31, 2013.  (See June 2013 email Payment Center electronic mail).  

In May 2013 correspondence, the Veteran asserted that he did have authorization for treatment on February 28, 2013; however, he has not provided evidence to corroborate his contention.  As the probative evidence reflects that the Veteran did not have authorization for the date, or even the month, of his treatment, and the treatment was not emergent in nature, the law is dispositive; therefore, the claim must be denied because of the lack of legal entitlement under the law. Sabonis v. Brown, 6 Vet. App. at 429-30. 


ORDER

Entitlement to payment or reimbursement for unauthorized medical expenses incurred for eye services on February 28, 2013 is denied.




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


